Title: Abigail Adams to John Adams, 16 July 1775
From: Adams, Abigail
To: Adams, John


     
      Dearest Friend
      Braintree July 16 1775
     
     I have this afternoon had the pleasure of receiving your Letter by your Friends Mr. Collins and Kaighn and an English Gentle man his Name I do not remember. It was next to seeing my dearest Friend. Mr. Collins could tell me more perticuliarly about you and your Health than I have been able to hear since you left me. I rejoice in his account of your better Health, and of your spirits, tho he says I must not expect to see you till next spring. I hope he does not speak the truth. I know (I think I do, for am not I your Bosome Friend?) your feelings, your anxieties, your exertions, &c. more than those before whom you are obliged to wear the face of chearfulness.
     I have seen your Letters to Col. Palmer and Warren. I pity your Embaresments. How difficult the task to quench out the fire and the pride of private ambition, and to sacrifice ourselfs and all our hopes and expectations to the publick weal. How few have souls capable of so noble an undertaking—how often are the lawrels worn by those who have had no share in earning them, but there is a future recompence of reward to which the upright man looks, and which he will most assuredly obtain provided he perseveres unto the end.—The appointment of the Generals Washington and Lee, gives universal satisfaction. The people have the highest opinion of Lees abilities, but you know the continuation of the popular Breath, depends much upon favorable events.
     I had the pleasure of seeing both the Generals and their Aid de camps soon after their arrival and of being personally made known to them. They very politely express their regard for you. Major Miflin said he had orders from you to visit me at Braintree. I told him I should be very happy to see him there, and accordingly sent Mr. Thaxter to Cambridge with a card to him and Mr. Read Reed to dine with me. Mrs. Warren and her Son were to be with me. They very politely received the Message and lamented that they were not able to upon account of Expresses which they were that day to get in readiness to send of.
     I was struck with General Washington. You had prepaired me to entertain a favorable opinion of him, but I thought the one half was not told me. Dignity with ease, and complacency, the Gentleman and Soldier look agreably blended in him. Modesty marks every line and feture of his face. Those lines of Dryden instantly occurd to me 
       
        “Mark his Majestick fabrick! he’s a temple
        Sacred by birth, and built by hands divine
        His Souls the Deity that lodges there.
        Nor is the pile unworthy of the God.”
       
      General Lee looks like a careless hardy Veteran and from his appear­ence brought to my mind his namesake Charls the 12, king of Sweeden. The Elegance of his pen far exceeds that of his person. I was much pleased with your Friend Collins. I persuaded them to stay coffe with me, and he was as unreserved and social as if we had been old acquaintances, and said he was very loth to leave the house. I would have detaind them till morning, but they were very desirous of reaching Cambridge.
     You have made often and frequent complaints that your Friends do not write to you. I have stired up some of them. Dr. Tufts, Col. Quincy, Mr. Tudor, Mr. Thaxter all have wrote you now, and a Lady whom I am willing you should value preferable to all others save one. May not I in my turn make complaints? All the Letters I receive from you seem to be wrote in so much haste, that they scarcely leave room for a social feeling. They let me know that you exist, but some of them contain scarcely six lines. I want some sentimental Effusions of the Heart. I am sure you are not destitute of them or are they all absorbed in the great publick. Much is due to that I know, but being part of the whole I lay claim to a Larger Share than I have had. You used to be more communicative a Sundays. I always loved a Sabeth days letter, for then you had a greater command of your time—but hush to all complaints.
     I am much surprized that you have not been more accurately informd of what passes in the camps. As to intelegance from Boston, tis but very seldom we are able to collect any thing that may be relied upon, and to report the vague flying rumours would be endless. I heard yesterday by one Mr. Rolestone Roulstone a Goldsmith who got out in a fishing Schooner, that there distress encreased upon them fast, their Beaf is all spent, their Malt and Sider all gone, all the fresh provisions they can procure they are obliged to give to the sick and wounded. 19 of our Men who were in Jail and were wounded at the Battle of Charlstown were Dead. No Man dared now to be seen talking to his Friend in the Street, they were obliged to be within every evening at ten o clock according to Martial Law, nor could any inhabitant walk any Street in Town after that time without a pass from Gage. He has orderd all the melasses to be stilld up into rum for the Soldiers, taken away all
      Licences, and given out others obligeing to a forfeiture of ten pounds L M if any rum is sold without written orders from the General. He give much the same account of the kill’d and wounded we have had from others. The Spirit he says which prevails among the Soldiers is a Spirit of Malice and revenge, there is no true courage and bravery to be observed among them, their Duty is hard allways mounting guard with their packs at their back ready for an alarm which they live in continual hazard of. Doctor Eliot is not on bord a man of war, as has been reported, but perhaps was left in Town as the comfort and support of those who cannot escape, he was constantly with our prisoners. Mr. Lovel and Leach with others are certainly in Jail. A poor Milch cow was last week kill’d in Town and sold for a shilling stearling per pound. The transports arrived last week from York, but every additional Man adds to their distress.—There has been a little Expidition this week to
      Long Island. There has been before several attempts to go on but 3 men of war lay near, and cutters all round the Island that they could not succeed. A number of whale boats lay at Germantown; 300 volenters commanded by one Capt. Tupper came on monday evening and took the boats, went on and brought of 70 odd Sheep, 15 head of cattle, and 16 prisoners 13 of whom were sent by Simple Sapling to mow the Hay which they had very badly executed. They were all a sleep in the house and barn when they were taken. There were 3 women with them. Our Heroes came of in triumph not being observed by their Enimies. This spiritted up others. They could not endure the thought that the House and barn should afford them any shelter. They did not distroy them the night before for fear of being discoverd. Capt. Wild of this Town with about 25 of his company, Capt. Gold Gould of Weymouth with as many of his, and some other
      volenters to the amount of an 100, obtaind leave to go on and distroy the Hay together with the House and barn and in open day in full view of the men of war they set of from the Moon so call’d coverd by a number of men who were placed there, went on, set fire to the Buildings and Hay. A number of armed cutters immediately Surrounded the Island, fired upon our Men. They came of with a hot and continued fire upon them, the Bullets flying in every direction and the Men of Wars boats plying them with small arms. Many in this Town who were spectators expected every moment our Men would all be sacrificed, for sometimes they were so near as to be calld to and damnd by their Enimies and orderd to surrender yet they all returnd in safty, not one Man even wounded. Upon the Moon we lost one Man from the cannon on board the Man of War. On the Evening of the same day a Man of War came and anchord near Great Hill, and two cutters came to Pig Rocks. It occasiond an alarm in this Town and we were up all Night. They remain there yet, but have not ventured to land any men.
     This Town have chosen their Representative. Col. Palmer is the Man. There was a considerable musture upon Thayers side, and Vin­tons company marched up in order to assist, but got sadly dissapointed. Newcomb insisted upon it that no man should vote who was in the army—he had no notion of being under the Military power—said we might be so situated as to have the greater part of the people engaged in the Military, and then all power would be wrested out of the hands of the civil Majestrate. He insisted upon its being put to vote, and carried his point immediately. It brought Thayer to his Speach who said all he could against it.—As to the Situation of the camps, our Men are in general Healthy, much more so at Roxbury than Cambridge, and the Camp in vastly better order. General Thomas has the character of an Excelent officer. His Merit has certainly been overlook’d, as modest merrit generally is. I hear General Washington is much
      pleased with his conduct.
     Every article here in the West india way is very scarce and dear. In six weeks we shall not be able to purchase any article of the kind. I wish you would let Bass get me one pound of peper, and 2 yd. of black caliminco for Shooes. I cannot wear leather if I go bare foot the reason I need not mention. Bass may make a fine profit if he layes in a stock for himself. You can hardly immagine how much we want many common small articles which are not manufactured amongst ourselves, but we will have them in time. Not one pin is to be purchased for love nor money. I wish you could convey me a thousand by any Friend travelling this way. Tis very provoking to have such a plenty so near us, but tantulus like not able to touch. I should have been glad to have laid in a small stock of the West India articles, but I cannot get one copper. No person thinks of paying any thing, and I do not chuse to run in debt. I endeavour to live in the most frugal manner posible, but I am
      many times distressed.—Mr. Trot I have accommodated by removeing the office into my own chamber, and after being very angry and sometimes persuaideding I obtaind the mighty concession of the Bed room, but I am now so crouded as not to have a Lodging for a Friend that calls to see me. I must beg you would give them warning to seek a place before Winter. Had that house been empty I could have had an 100 a year for it. Many persons had applied before Mr. Trot, but I wanted some part of it my self, and the other part it seems I have no command of.—We have since I wrote you had many fine showers, and altho the crops of grass have been cut short, we have a fine prospect of Indian corn and English grain. Be not afraid, ye beasts of the field, for the pastures of the Wilderness do spring, the Tree beareth her fruit, the vine and the olive yeald their increase.
     We have not yet been much distressed for grain. Every thing at present looks blooming. O that peace would once more extend her olive Branch.
     
      “This Day be Bread and peace my lot
      All Else beneath the Sun
      Thou knowst if best bestowed or not
      And let thy will be done.”
     
     
      But is the Almighty ever bound to please
      Ruild by my wish or studious of my ease.
      Shall I determine where his frowns shall fall
      And fence my Grotto from the Lot of all?
      Prostrate his Sovereign Wisdom I adore
      Intreat his Mercy, but I dare no more.
     
     Our little ones send Duty to pappa. You would smile to see them all gather round mamma upon the reception of a letter to hear from pappa, and Charls with open mouth, What does par say—did not he write no more. And little Tom says I wish I could see par. Upon Mr. Rice’s going into the army he asked Charls if he should get him a place, he catchd at it with great eagerness and insisted upon going. We could not put him of, he cryed and beged, no obstical we could raise was sufficent to satisfy him, till I told him he must first obtain your consent. Then he insisted that I must write about it, and has been every day these 3 weeks insisting upon my asking your consent. At last I have promised to write to you, and am obliged to be as good as my word.—I have now wrote you all I can collect from every quarter. Tis fit for no eye but yours, because you can make all necessary allowances. I cannot coppy.
     There are yet in Town 4 of the Selectmen and some thousands of inhabitants tis said.—I hope to hear from you soon. Do let me know if there is any prospect of seeing you? Next Wedensday is 13 weeks since you went away.
     I must bid you adieu. You have many Friends tho they have not noticed you by writing. I am sorry they have been so neglegent. I hope no share of that blame lays upon your most affectionate
     
      Portia
     
     
      Mr. Cranch has in his possession a Barrel of Mrs. Wilkings Beer which belonged to the late Dr. Warren. He does not know what to do with it. Suppose you should take it and give credit for it, as there will be neither wine, lemmons or any thing else to be had but what we make ourselves. Write me your pleasure about it.
     
     